DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner notes this action is Non-Final.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore;
 “wherein the interface has a differentiation in its profile, the differentiation comprising the curved profile and at least one additional profile” of claims 2, 3, 5, 11 and 12;
“using a differentiation at the interface, the differentiation comprising a curved profile and at least one additional profile at the interface” of claims 15, 16 and 18;
No new matter should be entered.
-Examiner notes while Figure 1A shows the guide track (145) and the cutting assembly (141) and the cutting assembly does not appear to be annotated mounted on the guide track in Figure 1B. Page 4, Lines 4-6 of the specification states Figures 1A and 1B show the bending machine and the cutting tool assembly. Examiner notes Figure 1B does not appear to provide the cutting tool assembly, as provided for in Figure 1A. Reference Characters (100) and (101) are the only two details provided in Figure 1B. Reference characters for the guide track and cutting assembly should be utilized in Figure 1B to note the structural elements.
-Examiner also notes “the upper and lower sections having an offset attachment to each other at an interface” of claim 1 appears to be shown in Figure 3B at the center, however does not utilize a reference character to note the location.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
--Examiner also notes “the upper and lower sections having an offset attachment to each other at an interface” of claim 1 appears to be shown in Figure 3B at the center, however does not utilize a reference character to note the location.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Claim 1 recites the limitation "the offset" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  
-Claim 1 recites the limitation "the webbed material" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  
-Regarding claims 2, 3, 5, 11, 12 and 15-16 and 18 the phrases “wherein the interface has a differentiation in its profile, the differentiation comprising the curved profile and at least one additional profile, the differentiation causing a differential deflection in the sheet metal material downstream of the cut as the cutting assembly rides on the guide track” and “a differentiation at the interface, the differentiation comprising the curved profile and at least one additional profile, causing a differential deflection in the sheet metal material downstream of the cut as the cutting assembly rides on the guide track” are unclear. Examiner notes that while page 3 of the specification appears to provide support for such language, it is unclear what the differentiation is. The base claims (1) and (14) of which the claims rely on respectively requires an interface with a curved profile. It is unclear how the interface also has a differentiation, and how the differentiation “comprises” the curved profile. It is also unclear what the at least one additional profile is. Page 3 of the specification again appears to provide support on an additional profile, but does not appear to provide what the additional profile refers to. As noted previously, it appears the interface (341) is curved, and it is unclear what additional profile is to be added as a differentiation.   
-Claim 14 recites the limitation "the offset" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 6-10, 13 and 17 dependent from claims 1 and 14 respectively are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected as being dependent from a rejected parent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,5-7,9,11,12,14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chubb (U.S. Patent No. 5,582,053) in view of Tiernlund (U.S. Patent No. 1,720,305).
Regarding claim 1, Chubb teaches a bidirectional sheet metal cutting tool, comprising: a guide track (50), a cutter assembly (60) riding on the guide track, the cutter assembly having upper and lower sections (61, 67), the upper and lower sections having an offset attachment (X1)(See annotated Figure 6 below) to each other at an interface (68, 69), so that the sheet metal material passes the offset after cutting in an extended bypass cutting operation, the interface having an inclined profile (69)(Figure 3) between the upper and lower sections, allowing deflection of the webbed material on at least one side of a cutting direction in the extended bypass cutting operation; and at least one pair of cutting wheels (70, 71) engaging the sheet metal material prior to deflection (Figures 3 and 4; Col. 5, Lines 11-25; Examiner notes the interface to include both the transverse groove 68 and the inclined groove 69).

    PNG
    media_image1.png
    659
    508
    media_image1.png
    Greyscale

Chubb does not provide the interface having a curved profile between the upper and lower sections.
Tjernlund teaches it is known in the art of sheet metal cutting to incorporate a cutting device (11,12,24,25) with a curved interface (19)(Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chubb to incorporate the teachings of Tjernlund to provide the sheet metal cutting device with a curved interface profile. Doing so provides a more gradual bending of the workpiece to reduce stress points.

Regarding claim 2, the modified device of Chubb provides wherein the interface has a differentiation in its profile, the differentiation comprising the curved profile (Tjernlund groove 19 Figure 1) and at least one additional profile (Chubb groove 68), the differentiation causing a differential deflection in the sheet metal material downstream of the cut as the cutting assembly rides on the guide track (Tjernlund Figure 1 and Chubb Figure 6).
Regarding claim 3, the modified device of Chubb provides, wherein the interface has a differentiation in its profile, the differentiation comprising the curved profile (Tjernlund groove 19 Figure 1) and at least one additional profile (Chubb groove 68), the differentiation causing a differential deflection in the sheet metal material downstream of the cut as the cutting assembly rides on the guide track, so that the deflection on one side of the sheet metal material downstream of the cut exceeds the deflection of an other side of the sheet metal material downstream of the cut, thereby allowing bypass cutting of sheet metal material, after which the sheet metal material on the other side has a restricted capacity for accepting deflection (Chubb Figures 3 and 4; Examiner notes the curved profile to have a differentiation in its profile compared to the transverse groove 68, thereby providing a differential deflection as the cutting assembly rides on the guide track).

Regarding claim 5, the modified device of Chubb provides wherein: the guide tool track has a mounting configuration allowing mounting the guide track to a sheet metal forming tool with said cutter assembly riding on the guide track; the sheet metal forming tool has a capability of gripping the sheet metal material (Col. 4, Lines 1-5 and 60-67; Col. 5, Lines 3-25; Figures 3 and 4); and 
the interface has a differentiation in its profile, the differentiation comprising the curved profile (Tjernlund groove 19 Figure 1) and at least one additional profile (Chubb groove 68), the differentiation causing a differential deflection in the sheet metal downstream of the cut as the cutting assembly rides on the guide track, so that the deflection on one side of the sheet metal downstream of the cut exceeds the deflection of an other side of the metal downstream of the cut, thereby allowing bypass cutting of sheet metal in a manner that reduces distortion of the sheet metal on a side of the cut in which the sheet metal forming tool had created or changed a profile in the sheet material (Chubb Figures 3 and 4; Examiner notes the curved profile to have a differentiation in its profile compared to the transverse groove 68, thereby providing a differential deflection as the cutting assembly rides on the guide track).
Regarding claim 6, the modified device of Chubb provides sheet metal forming tool comprising a sheet metal forming mechanism (Figures 1-3) capable of creating or changing a profile in sequential portions of the sheet metal material to discharge from the sheet metal forming mechanism (Col. 5, Lines 3-25); and the cutting tool of claim 5 (See rejection of claim 5 above).

Regarding claim 7, the modified device of Chubb provides wherein the deflection on the side of the sheet metal material that exceeds the deflection on the other side faces the sheet metal forming mechanism, so that the sheet metal discharged from the sheet metal forming mechanism extends beyond a track of the cutter assembly (Chubb Figure 4), thereby causing the deflection on the side of the sheet metal that exceeds the deflection on the other side to occur on a side of the cutter assembly facing the sheet metal forming mechanism and gripped by the sheet metal forming tool (Col. 4, Lines 1-5 and 60-67), and the lesser deflection occurring on a side of the cut in which the sheet metal has the changed profile (Col. 5, Lines 3-25 Chubb and Figures 1-4).
Regarding claim 9, the modified device of Chubb provides sheet metal cutting tool comprising: a sheet metal supporting platform capable of gripping sheet metal, allowing the sequential portions of the sheet metal material to discharge from the sheet metal supporting platform (Chubb Figures 1-3; Col. 4, Lines 1-5 and 60-67; Col. 5, Lines 3-25); and the cutting tool of claim 1 (See rejection of claim 1 above for cutting tool specifics).

Regarding claim 11, the modified device of Chubb provides wherein: the guide tool track has a mounting configuration allowing mounting the guide track to a platform, with said cutter assembly riding on the guide track (Chubb Figures 1-3 and Col. 5, Lines 3-25); and the interface has a differentiation in its profile, the differentiation comprising the curved profile and at least one additional profile, the differentiation causing a differential deflection in the sheet metal downstream of the cut as the cutting assembly rides on the guide track, so that the deflection on one side of the sheet metal on one side of the cut exceeds the deflection of an other side of the cut, thereby allowing bypass cutting of sheet metal in a manner that reduces distortion of the sheet metal on a side of the cut in which the sheet metal forming tool had created or changed a profile in the sheet material (Examiner notes the curved profile to have a differentiation in its profile compared to the transverse groove 68, thereby providing a differential deflection as the cutting assembly rides on the guide track).

Regarding claim 12, the modified device of Chubb provides a sheet metal brake comprising a sheet metal forming mechanism capable of creating or changing a profile in sequential portions of the sheet material by creating bends or folds in the sheet material across a width of the sheet metal brake (Chubb Figures 1-3) allowing the sequential portions of the sheet material to discharge from the sheet metal forming mechanism (Chubb Col. 5, Lines 3-25); and the cutting tool of claim 1, wherein the sheet metal brake has a capability of gripping sheet metal webbed material (Chubb Col. 4, Lines 1-5 and 60-67; and the guide tool track has a mounting configuration allowing mounting the guide track to a chassis of the sheet metal brake, with said cutter assembly riding on the guide track (Chubb Col. 5, Lines 3-25); and the interface has a differentiation in its profile, the differentiation comprising the curved profile (Tjernlund groove 19 Figure 1) and at least one additional profile (Chubb groove 68), the differentiation causing a differential deflection in the sheet metal downstream of the cut as the cutting assembly rides on the guide track, so that the deflection on a side of the sheet metal in the direction of the sheet metal folding mechanism and downstream of the cut exceeds the deflection of an other side of the metal downstream of the cut, thereby allowing bypass cutting of sheet metal in a manner that reduces distortion of the sheet metal on a side of the cut in which the sheet metal forming tool had created or changed a profile in the sheet material, and the sheet metal discharged from the sheet metal brake extends beyond a track of the cutter assembly, thereby causing the deflection on the side of the sheet metal that exceeds the deflection on the other side to occur on a side of the cutter assembly facing the sheet metal brake and gripped by the sheet metal forming tool (Chubb. Col. 4, Lines 60-67 and Col. 5, Lines 11-26), and the lesser deflection occurring on a side of the cut in which the sheet metal has the changed profile (Chubb Figures 3 and 4; Examiner notes the curved profile to have a differentiation in its profile compared to the transverse groove 68, thereby providing a differential deflection as the cutting assembly rides on the guide track).).


Regarding claim 14, Chubb provides a method of cutting sheet metal material, the method comprising the steps of providing a cutting assembly (60) riding on a guide track (50), the cutter assembly having upper and lower sections (67), wherein the upper and lower sections have an offset attachment to each other (X1)(See annotated Figure 6 above)  at an interface (68, 69), in order to allow the sheet metal material to pass the offset after cutting in an extended bypass cutting operation (Figures 3 and 4); and using an inclined profile at the interface to deflect the sheet metal material on at least one side of a cutting direction in the extended bypass cutting operation (Figures 3 and 4).
Chubb does not provide the interface having a curved profile at the interface to deflect the sheet metal material on at least one side of a cutting direction in the extended bypass cutting operation.
Tjernlund teaches it is known in the art of sheet metal cutting to incorporate a cutting device (11,12,24,25) with a curved interface (19)(Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chubb to incorporate the teachings of Tjernlund to provide the sheet metal cutting device with a curved interface profile. Doing so provides a more gradual bending of the workpiece to reduce stress points.
Regarding claim 15, the modified device of Chubb provides further comprising the step of using a differentiation at the interface, the differentiation comprising the curved profile (Tjernlund groove 19 Figure 1) and at least one additional profile (Chubb groove 68 Figures 3 and 4), causing a differential deflection in the sheet metal material downstream of the cut as the cutting assembly rides on the guide track (Examiner notes the curved profile to have a differentiation in its profile compared to the transverse groove 68, thereby providing a differential deflection as the cutting assembly rides on the guide track).
Regarding claim 16, the modified device of Chubb provides further comprising the step of using a differentiation at the interface, the differentiation comprising the curved profile (Tjernlund groove 19 Figure 1) and at least one additional profile (Chubb groove 68 Figures 3 and 4), causing a differential deflection in the sheet metal material downstream of the cut as the cutting assembly rides on the guide track, whereby the deflection on one side of the sheet metal material downstream of the cut exceeds the deflection of another side of the sheet metal material downstream of the cut, thereby allowing bypass cutting of sheet metal material, after which the sheet metal material on the other side has a restricted capacity for accepting deflection (Chubb Figures 3 and 4; Examiner notes the curved profile to have a differentiation in its profile compared to the transverse groove 68, thereby providing a differential deflection as the cutting assembly rides on the guide track).

Regarding claim 18, the modified device of Chubb provides further comprising the steps of: mounting the guide track to a sheet metal forming tool (Figures 1-3); using the sheet metal forming tool to grip the sheet metal (Chubb. Col. 4, Lines 60-67 and Col. 5, Lines 11-26); and providing a differentiation in its profile at the interface, the differentiation comprising the curved profile and at least one additional profile, the differentiation causing a differential deflection in the sheet metal downstream of the cut as the cutting assembly rides on the guide track, whereby the deflection on one side of the sheet metal downstream of the cut exceeds the deflection of an other side of the metal downstream of the cut, thereby allowing bypass cutting of sheet metal in a manner that reduces distortion of the sheet metal on a side of the cut in which the sheet metal forming tool had created or changed a profile in the sheet material ((Chubb Figures 3 and 4; Examiner notes the curved profile to have a differentiation in its profile compared to the transverse groove 68, thereby providing a differential deflection as the cutting assembly rides on the guide track).

Claims 4, 8, 10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chubb (U.S. Patent No. 5,582,053) in view of Tiernlund (U.S. Patent No. 1,720,305) as applied to claims 1 and 14 respectively above, and further in view of Madge (U.S. Patent No. 3,136,191).
Regarding claim 4, the modified device of Chubb does not provide wherein the cutter assembly has two pairs of opposing cutting wheels, whereby the deflection of the sheet metal material also allows the sheet metal material to clear a lagging pair of the two pairs of opposing cutting wheels, with the lagging pair not in use for cutting during the extended bypass cutting operation, so that after the extended bypass cutting operation, the cutter assembly has a position allowing performing a subsequent bypass operation in an opposite cutting direction, with the previously lagging pair of the two pairs of opposing cutting wheels becoming the leading pair of cutting wheels and cutting the webbed material in the subsequent extended bypass cutting operation.
Regarding claim 8, the modified device of Chubb does not provide wherein the cutter assembly has two pairs of opposing cutting wheels, so that the deflection of the sheet metal also allows the sheet metal to clear a lagging pair of the two pairs of opposing cutting wheels, with the lagging pair not in use for cutting during the extended bypass cutting operation, and after the extended bypass cutting operation, the cutter assembly has a position allowing performing a subsequent bypass operation in an opposite cutting direction, with the previously lagging pair of the two pairs of opposing cutting wheels becoming the leading pair of cutting wheels and cutting the sheet metal in the subsequent extended bypass cutting operation.
Regarding claim 10,  the modified device of Chubb does not provide wherein the cutter assembly has two pairs of opposing cutting wheels, so that the deflection of the sheet metal also allows the sheet metal to clear a lagging pair of the two pairs of opposing cutting wheels, with the lagging pair not in use for cutting during the extended bypass cutting operation, and after the extended bypass cutting operation, the cutter assembly has a position allowing performing a subsequent bypass operation in an opposite cutting direction, with the previously lagging pair of the two pairs of opposing cutting wheels becoming the leading pair of cutting wheels and cutting the sheet metal in the subsequent extended bypass cutting operation.

Madge teaches it is known in the art of cutter assemblies to have a pair of cutting assemblies, moved along a rail having one cutting assembly cut in one direction, and the other cutting assembly being used to cut in the reverse direction (Col. 1, Lines 10-27).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Chubb to incorporate the teachings of Madge to provide two rotatable cutting elements along a rail. Doing so allows for the workpiece to be cut in a variety of ways and faster, as the cutting system does not need adjusted for a return cut.
In light of Madge, modifying Chubb with any reasonable number of cutting wheels, would be a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, the modified device of Chubb, in view of Madge provides wherein the cutter assembly has two pairs of opposing cutting wheels (Duplication of cutting assembly 60 with wheels 70, 71 Chubb Figure 3), whereby the deflection of the sheet metal material also allows the sheet metal material to clear a lagging pair of the two pairs of opposing cutting wheels (Examiner notes the workpiece must extend past the curved profile (69) of Chubb to clear the initial cutting wheels (70)(71) and must also clear a duplication of cutting members to allow the workpiece to be cut; Chubb Figures 3 and 4), with the lagging pair not in use for cutting during the extended bypass cutting operation, so that after the extended bypass cutting operation, the cutter assembly has a position allowing performing a subsequent bypass operation in an opposite cutting direction, with the previously lagging pair of the two pairs of opposing cutting wheels becoming the leading pair of cutting wheels and cutting the webbed material in the subsequent extended bypass cutting operation ( Madge Col. 1, Lines 10-27).
Regarding claim 13, the modified device of Chubb does not provide wherein the cutter assembly has two pairs of opposing cutting wheels, whereby the deflection of the sheet metal also allows the sheet metal to clear a lagging pair of said two pairs of opposing cutting wheels, with the lagging pair not in use for cutting during the extended bypass cutting operation, so that after the extended bypass cutting operation, the cutter assembly has a position allowing performing a subsequent bypass operation in an opposite cutting direction, with the previously lagging pair of the two pairs of opposing cutting wheels becoming the leading pair of cutting wheels and cutting the sheet metal in the subsequent extended bypass cutting operation.
Madge teaches it is known in the art of cutter assemblies to have a pair of cutting assemblies, moved along a rail having one cutting assembly cut in one direction, and the other cutting assembly being used to cut in the reverse direction (Col. 1, Lines 10-27).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Chubb to incorporate the teachings of Madge to provide two rotatable cutting elements along a rail. Doing so allows for the workpiece to be cut in a variety of ways and faster, as the cutting system does not need adjusted for a return cut.
In light of Madge, modifying Chubb with any reasonable number of cutting wheels, would be a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, the modified device of Chubb, in view of Madge provides wherein the cutter assembly has two pairs of opposing cutting wheels (Duplication of cutting assembly 60 with wheels 70, 71 Chubb Figure 3), whereby the deflection of the sheet metal also allows the sheet metal to clear a lagging pair of said two pairs of opposing cutting wheels (Examiner notes the workpiece must extend past the curved profile (69) of Chubb to clear the initial cutting wheels (70)(71) and must also clear a duplication of cutting members to allow the workpiece to be cut; Chubb Figures 3 and 4), with the lagging pair not in use for cutting during the extended bypass cutting operation, so that after the extended bypass cutting operation, the cutter assembly has a position allowing performing a subsequent bypass operation in an opposite cutting direction, with the previously lagging pair of the two pairs of opposing cutting wheels becoming the leading pair of cutting wheels and cutting the sheet metal in the subsequent extended bypass cutting operation (Madge Col. 1, Lines 10-27).

Regarding claim 17, the modified method of Chubb does not provide further comprising the step of providing the cutter assembly with two pairs of opposing cutting wheels, whereby the deflection of the sheet metal material also allows the sheet metal material to clear a lagging pair of the two pairs of opposing cutting wheels, with the lagging pair not in use for cutting during the extended bypass cutting operation, so that after the extended bypass cutting operation, the cutter assembly has a position allowing performing a subsequent bypass operation in an opposite cutting direction, with the previously lagging pair of the two pairs of opposing cutting wheels becoming the leading pair of cutting wheels and cutting the sheet metal material in the subsequent extended bypass cutting operation.
Madge teaches it is known in the art of cutter assemblies to have a pair of cutting assemblies, moved along a rail having one cutting assembly cut in one direction, and the other cutting assembly being used to cut in the reverse direction (Col. 1, Lines 10-27).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Chubb to incorporate the teachings of Madge to provide two rotatable cutting elements along a rail. Doing so allows for the workpiece to be cut in a variety of ways and faster, as the cutting system does not need adjusted for a return cut.
In light of Madge, modifying Chubb with any reasonable number of cutting wheels, would be a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, the modified device of Chubb, in view of Madge provides further comprising the step of providing the cutter assembly with two pairs of opposing cutting wheels (Duplication of cutting assembly 60 with wheels 70, 71 Chubb Figure 3), whereby the deflection of the sheet metal material also allows the sheet metal material to clear a lagging pair of the two pairs of opposing cutting wheels (Examiner notes the workpiece must extend past the curved profile (69) of Chubb to clear the initial cutting wheels (70)(71) and must also clear a duplication of cutting members to allow the workpiece to be cut; Chubb Figures 3 and 4), with the lagging pair not in use for cutting during the extended bypass cutting operation, so that after the extended bypass cutting operation, the cutter assembly has a position allowing performing a subsequent bypass operation in an opposite cutting direction, with the previously lagging pair of the two pairs of opposing cutting wheels becoming the leading pair of cutting wheels and cutting the sheet metal material in the subsequent extended bypass cutting operation (Madge Col. 1, Lines 10-27).

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered. A new grounds of rejection including prior art has been applied above.
-Regarding the drawing objections, Examiner notes Figure 1B has only utilized two reference characters (100 and 101), and does not appear to show either the cutter assembly or guide track. Examiner has also added drawing objections for the several claimed features, as they do not appear to be shown in the figure. If the subject matter is shown in the drawings, a reference character highlighting the feature should be utilized to note the specific locations.

    PNG
    media_image2.png
    485
    594
    media_image2.png
    Greyscale

-Regarding the 112(b) rejection of claims 1-18 above, several rejections were addressed and withdrawn. Examiner has attempted to further clarify the rejections that remain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  08/19/2022           Examiner, Art Unit 3724